     Case 3:19-cv-00641-MMD-CLB Document 18 Filed 12/02/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     EDWARD SLADE,                                   Case No. 3:19-cv-00641-MMD-CLB

7                                 Petitioner,                     ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                              Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (first

12   request). (ECF No. 17.) The Court finds good cause exists to grant Respondents’ motion.

13         It is therefore ordered that Respondents’ unopposed motion for enlargement of time

14   (ECF No. 17) is granted. Respondents will have up to and including February 12, 2021, to

15   respond to the amended petition (ECF No. 16).

16         DATED THIS 2nd Day of December 2020.

17

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
